EXHIBIT B
                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

MAHESWAR MIKKILINENI,                               :
                                                    :
                Plaintiff,                          :
                                                    :
                v.                                  :       C.A. No.
                                                    :
PAYPAL, INC., SHIJIL TS, CEO                        :
SPARKSUPPORT INFOTECH PVT                           :
LTD, GODADDY.COM, LLC,                              :
DIRECTOR CfA-CXC CENTER FOR                         :
ASTROPHYSICS/HARVARD-                               :
SMITHSONIAN,                                        :
                                                    :
                Defendants.                         :

                        NOTICE OF CERTIFICATION PURSUANT TO
                           42 U.S.C. § 233(c) AND 28 C.F.R. § 15.4

        PLEASE TAKE NOTICE that David C. Weiss, United States Attorney for the District of

Delaware, hereby certifies, by and through the Civil Chief, under 42 U.S.C. § 233(c) and 28 C.F.R.

§ 15.4, that, having reviewed the Amended Complaint and the allegations therein, Defendant

Director CfA-CXC Center for Astrophysics/Harvard-Smithsonian was an employee of the

Smithsonian Institution acting within the scope of his employment at the time of the incidents

giving rise to this suit.

                                             Respectfully submitted,

                                             DAVID C. WEISS
                                             United States Attorney

                                             By: /s/ Laura D. Hatcher
                                             Laura D. Hatcher
                                             Chief, Civil Division
                                             1313 N. Market Street
                                             Wilmington, DE 19899-2046
                                             (302) 225-9440

                                             Attorney for Defendant United States of America

Dated: May 15, 2020
